Case 19-23468-CMG   Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33   Desc
                           Exhibit C Page 1 of 12




                                Exhibit “C”
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                     Exhibit C Page 2 of 12




OCEAN,NJ                                   Page 1 of 11                     Printed on 2/22/2017 7:54:45 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                     Exhibit C Page 3 of 12




OCEAN,NJ                                   Page 2 of 11                     Printed on 2/22/2017 7:54:46 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                     Exhibit C Page 4 of 12




OCEAN,NJ                                   Page 3 of 11                     Printed on 2/22/2017 7:54:46 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                     Exhibit C Page 5 of 12




OCEAN,NJ                                   Page 4 of 11                     Printed on 2/22/2017 7:54:47 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                     Exhibit C Page 6 of 12




OCEAN,NJ                                   Page 5 of 11                     Printed on 2/22/2017 7:54:48 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                     Exhibit C Page 7 of 12




OCEAN,NJ                                   Page 6 of 11                     Printed on 2/22/2017 7:54:49 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                     Exhibit C Page 8 of 12




OCEAN,NJ                                   Page 7 of 11                     Printed on 2/22/2017 7:54:50 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                     Exhibit C Page 9 of 12




OCEAN,NJ                                   Page 8 of 11                     Printed on 2/22/2017 7:54:50 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                    Exhibit C Page 10 of 12




OCEAN,NJ                                   Page 9 of 11                     Printed on 2/22/2017 7:54:51 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                    Exhibit C Page 11 of 12




OCEAN,NJ                                  Page 10 of 11                     Printed on 2/22/2017 7:54:52 PM
Document: MTG MOD 16155.338
Branch :FOL,User :NJFO         Order: 301859FTS Title Officer:   Comment:                       Station Id :SMMM
         Case 19-23468-CMG    Doc 12-4 Filed 09/16/19 Entered 09/16/19 12:49:33                  Desc
                                    Exhibit C Page 12 of 12




OCEAN,NJ                                  Page 11 of 11                     Printed on 2/22/2017 7:54:52 PM
Document: MTG MOD 16155.338
